 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOANNE SANCHEZ,                                     Case No. 1:19-cv-00580-LJO-SAB

12                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
13           v.                                          TO REFLECT VOLUNTARY DISMISSAL

14   DYNAMIC RECOVERY SOLUTIONS,                         (ECF No. 11)
     LLC,
15
                    Defendant.
16

17

18          This action was filed on May 2, 2019. (ECF No. 1.) Defendant has not answered or

19 otherwise appeared in the action. On October 8, 2019, Plaintiff filed a notice of voluntary
20 dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure. (ECF No. 11.) The

21 notice specifies that the dismissal is with prejudice as to Plaintiff individually, but without

22 prejudice as to a putative class. (Id.)

23          “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his

24 action prior to service by the defendant of an answer or a motion for summary judgment.’ ”

25 Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)

26 (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has
27 held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet

28 to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th


                                                     1
 1 Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,

 2 the parties are left as though no action had been brought, the defendant can’t complain, and the

 3 district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193

 4 F.3d at 1078.

 5          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

 6 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

 7
     IT IS SO ORDERED.
 8

 9 Dated:     October 9, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
